ORDER
WILKINSON.
This case comes to us on remand from the Supreme Court. Graham County Soil & Water Conservation Dist. v. United States, — U.S.-, 125 S.Ct. 2444, 162 L.Ed.2d 390 (2005). In accordance with that decision, we in turn remand the case to the district court with directions to dismiss it as time-barred under North Carolina’s three-year statute of limitations for wrongful discharge. See N.C. Gen.Stat. § 1-52(5) (2003); Renegar v. R.J. Reynolds Tobacco Co., 145 N.C.App. 78, 549 S.E.2d 227, 229 (2001).
Entered at the direction of Judge Wilkinson, with the concurrence of Judge Michael and Judge Duncan.